WENTWORTH, Judge.
Appellant seeks review of judgments of conviction and sentences for the offenses of grand theft and possession of a motor vehicle from which the serial number had been removed. On appeal appellant asserts that the court below erred in declining to authorize juror interviews requested by appellant’s counsel. We find no error in this regard, and we therefore affirm the judgments and sentences appealed.
In seeking authorization to question jurors counsel presented appellant’s testimony that a juror acquainted with appellant’s spouse did not so advise the court. However, the record of voir dire indicates that no inquiry was made of the juror in this regard. Counsel also presented appellant’s testimony that the sheriff was overheard telling another juror that, “You did me a good favor today, and if anybody bothers with you, you let me know....” We conclude that these assertions are not *1081of such character as to raise an inference of juror misconduct. A request for investigation as to juror conduct should not be based upon speculation or conjecture, and is addressed to the trial court’s discretion. See Walker v. State, 330 So.2d 110 (Fla. 3d DCA 1976). Appellant has not shown an abuse of discretion in the circumstances of the present case, and the court did not err in denying counsel’s request to authorize juror interviews.
The judgments and sentences appealed are affirmed.
MILLS and NIMMONS, JJ., concur.